DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-10, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a mental process (concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) without significantly more. Exemplary claim 1 recite(s) scanning a computer system while it runs predetermined routines and comparing to a baseline. As claimed, this procedure would appear to correspond with turning on a computer (or another electronic device), and performing visual and auditory checks if it does not work as expected. For instance, checking to see if a fan is spinning or listening for atypical noises. This judicial exception is not integrated into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use is not sufficient– see MPEP 2106.05(h). In this case, the claim links the judicial exception to an electronic system, where the electronic system is caused to perform an unspecified set of predetermined routines. However, the set of predetermined routines may simply be to power on (e.g., a computer booting up). Likewise, “causing an electronic system to perform” is drawn towards the “causing,” which may be, e.g., pressing a power button or asking that computer be turned on. Since the remainder of the claim 
Abstract idea limitations: causing [a] system to perform a predetermined set of routines; generating a plurality of field scans of the system while the predetermined set of routines is performed; comparing the plurality of field scans to a plurality of baseline scans of the system; determining that one of the field scans and one of the baseline scans are different; and identifying at least one difference between the one field scan and the one baseline scan.
Claim elements which may be considered to be additional elements: A computer-implemented method; electronic. 
In the case of exemplary language from claim 1 above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea / generally linking the judicial exception to a particular technological environment or field of use are not sufficient—see MPEP 2106.05(f)&(h). Here, the claim language merely recites the presence of an electronic system and computer implementation (without specifying which portions are implemented by the computer). Attaching the judicial exception to computers in a broad manner (i.e., “computer-implemented,” “electronic”) without further detail is not considered to be sufficient to amount to significantly more than the exception. 
Independent claims 10 and 19 are substantially similar to claim 1 above and are likewise rejected. Dependent claims 2-5 and 11-14 are not considered to be drawn to the judicial exception alone, since they further specify the field scans being device-implemented.  Dependent claims 6-9, 15-17, and 20 are considered to recite abstract idea limitations in the same manner as exemplary claim 1 (i.e., a mental process/calculation by a human concerning hashing and/or mathematical comparison). They are therefore likewise rejected. 

With respect to claims 19-20, it is noted that they are not considered to be drawn to software per se, since [00109] of the specification recites that a “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” As such, the computer readable medium is interpreted as a form of memory device in accordance with [00109] of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2016/0098561 A1).
Regarding claim 1, Keller discloses: A computer-implemented method comprising: 
causing an electronic system (i.e., at least [0052] of Keller concerning a detectably modifiable electronic part such as a complete computer system) to perform a predetermined set of routines; 
Refer to at least [0180] of Keller with respect to testing the electronic part, such as by activating limited or baseline functionality / powering on. Further see at least [0222] and [0224] of Keller with respect to activating the test. 
generating a plurality of field scans of the electronic system while the predetermined set of routines is performed; 
Refer to at least the abstract, [0222], and [0225]-[0226] of Keller with respect to collecting RF emissions during the test. Refer to at least [0055] and [0073]-[0076] of Keller with respect to exemplary RF emissions. Refer to at least [0203] of Keller with respect to multiple RF techniques in conjunction. 
comparing the plurality of field scans to a plurality of baseline scans of the electronic system; 
Refer to at least the abstract, [0024], [0103], and [0257] of Keller with respect to comparing the characteristics of the collected RF emissions with those of an unmodified device / baseline. 
determining that one of the field scans and one of the baseline scans are different; and 
identifying at least one difference between the one field scan and the one baseline scan.
Refer to at least the abstract of Keller with respect to determining a score of certainty of a modified condition of the tested part. Refer to at least [0072], [0096]-[0098], [0206], and [0231] of Keller with respect to signatures associated with modified parts and signatures associated with a baseline / unmodified parts. Refer to at least [0099]-[0102] of Keller with respect to identifying differences in data. 

Regarding claim 2, Keller discloses: The method of claim 1, wherein the plurality of field scans and the plurality of baseline scans comprise measures of the electronic system in the infrared spectrum.
Refer to at least [0055] and [0076] of Keller with respect to infrared / infrared spectrum analysis. 

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning RF emissions).

Regarding independent claim 10, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Regarding claims 11-12, they are substantially similar to claims 2-3 above, and are therefore likewise rejected.

Regarding independent claim 19, it is substantially similar to independent claim 1 and elements of claims 2-3 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1-3, 10-12, and 19 above, and further in view of Kreft (WO 2012/123400 A1).

Regarding claim 4, Keller does not disclose: further comprising generating an additional field scan of the electronic system comprising a photographic image capture of the electronic system. However, Keller in view of Kreft discloses: further comprising generating an additional field scan of the electronic system comprising a photographic image capture of the electronic system. 
Refer to at least 1.5.6.2.3.2 on page 68 of Kreft with respect to optical fingerprints for physically unclonable functions for a semiconductor, including photography and imaging. 
The teachings of Keller (e.g., [0129]-[0130]) and Kreft both concern hardware fingerprinting and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to further include optical fingerprints for detection of malicious hardware/software for at least the purpose of increasing detection rates via additional measurement data. 

Regarding claim 5, Keller-Kreft discloses: The method of claim 1, further comprising generating an additional field scan of the electronic system comprising a light detection and ranging (lidar) scan of the electronic system.
Refer to at least 1.5.6.2.3.2 on pages 68-69 of Kreft with respect to optical fingerprints for physically unclonable functions for a semiconductor, including LIDAR. 
This claim would have been obvious for substantially the same reasons as claim 4 above.

Regarding claim 6, Keller-Kreft discloses: The method of claim 1, wherein the plurality of baseline scans is secured by generating a plurality of image file hashes of the plurality of baseline scans using a public-key infrastructure.
Refer to at least 1.5.4.2 on page 43 and 1.5.5.1 on page 49 of Kreft with respect to hashing and signing via a PKI. Further refer to at least lines 34-8 on pages 15-16 with respect to hashed PUF responses. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to include hashed and cryptographically signed sensor data for at least the purposes of reduced data transfer sizes (i.e., achieved via hashing) and/or security or the sensor data itself (i.e., achieved via cryptography).

Regarding claim 7, Keller-Kreft discloses: The method of claim 6, further comprising confirming the plurality of baseline scans are secured and verified for integrity and authentication by using the public-key infrastructure.
Refer to at least lines 13-18 on page 36 and lines 20-22 on page 52 of Kreft with respect to stored signed hashes of baseline measurements. 
This claim would have been obvious for substantially the same reasons as claim 6 above.

Regarding claims 13-16, they are substantially similar to claims 4-7 above, and are therefore likewise rejected.

Regarding claim 20, it is substantially similar to claims 6-7 above, and is therefore likewise rejected.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1-3, 10-12, and 19 above, and further in view of “High-Sensitivity Hardware Trojan Detection Using Multimodal Characterization,” hereinafter “Hu.”

wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing subtractive filtering on one of the baseline scans and a corresponding one of the field scans. However, Keller in view of Hu discloses: wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing subtractive filtering on one of the baseline scans and a corresponding one of the field scans. 
Refer to at least “III. DETECTION FRAMEWORK” of Hu, wherein a feature matrix Bi is obtained for each IC after the transformation by 2DPCA. Then the distance between the testing feature matrix Bi and the authentic feature matrix B is calculated.
The teachings of Keller and Hu concern hardware Trojan detection and are considered to be within the same field of endeavor and combinable as such. Further, Keller comprises PCA as per at least [0099], but for RF emissions. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to further include thermal maps and difference calculation for detection of hardware trojans for at least the purpose of increasing detection rates via additional measurement data. 

Regarding claim 17, it is substantially similar to claim 8 above, and is therefore likewise rejected.

Regarding claim 9, it is rejected for substantially the same reasons as claim 8 above (e.g., refer to at least FIG. 1 and 2 of Hu).

Regarding claim 18, it is substantially similar to claim 9 above, and is therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.S/Examiner, Art Unit 2432                                                                                                                                                                                                        
/DAO Q HO/Primary Examiner, Art Unit 2432